Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: NEW EXAMINER

DETAILED ACTION
Claim Status
Claims 1, 6 and 10-13 are pending. Claims 1, 6 and 10-13 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/02/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification, in the non-final mailed 01/16/2020 is withdrawn. The objectionable word “molars” has been amended to “molar”.
The objection to claim 1, over the indefinite article “an”, in the non-final mailed 01/16/2020 is withdrawn. The article “an” is deleted.
The 112(b) rejection of claims 1-13, pertaining to the phrases “leuco moiety” and “leuco compound”, in the non-final mailed 01/16/2020 are withdrawn. Applicant’s arguments filed 11/02/2021, specifically bridging pages 7 and 8 of 10, are persuasive and have overcome the rejection of record. 

The 112(a) rejection of claims 1-13, in the non-final mailed 01/16/2020 is withdrawn. Applicant’s arguments filed 11/02/2021, specifically bridging pages 7 and 8 of 10, are persuasive and have overcome the rejection of record.
The 102(a)(1) rejection of claims 1-8 and 13 as anticipated by Torres et al (US 7,544, 216-B2 06-2009), in the non-final mailed 01/16/2020 is withdrawn. The amendments to the claims have overcome the rejection of record.
The 103(a) rejection of claims 1-8 and 13 over Torres et al (US 7,544, 216-B2 06-2009), Um et al (Dyes and Pigments, The synthesis and properties of triazine-stilbene fluorescent brighteners containing the phenolic antioxidant, 2005, 64, pp. 93-99) and Yonemitsu et al (US 3,952,072  04-1976 ), in the non-final mailed 01/16/2020 is withdrawn. The amendments to the claims have overcome the rejection of record. More specifically, variable G is required to be Hydrogen.  
The ODP rejection of claims 1-9 and 13 over claim 19 of US patent application 16/157,125 is withdrawn. The claim amendments are a specie of the many compounds disclosed in 16/157,125, Additionally, the instant antioxidant is required to be covalently bound to a R4 variable, which is not specified in 16/157,125. 
The ODP rejection of claims 1-13 over claims 1-13 of US patent application 16/157,129 is withdrawn. The claim amendments are a specie of the many compounds disclosed in 16/157,129. Additionally, the instant antioxidant is required to be covalently bound to a R4 variable, which is not specified in 16/157,129. 

The following newly applied claim objections and 112(b) and 102(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 defines variable Rp twice with contradictory definitions. Additionally, variable Rm is not defined. Claim 6 does define variables Rp and Rm. However, the definition of variable Rp in claim 6 contradicts one definition of variable Rp in claim 1. Therefore, it is uncertain which definition of variable Rp is being claimed. Even if one p of claim 6, Rp must also be what is defined in claim 1. Claim 6 does not rectify this dichotomy between the definitions of Rp.
	For reasons set forth above, claims 1, 6 and 10-13 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘216 (US Patent 7,544,216, Patent date 06-2009, cited as reference Torres et al. in the non-final mailed 01/16/2020).
216 discloses (column 34, General procedure 1: for Nitrile Addition to TPM) the below compound 10 having the CN (nitrile) replaced with a Hydrogen. Therefore, G is H and an antioxidant phenyl amine (aromatic amine) is covalently bound to a polyoxyalkylene.


    PNG
    media_image1.png
    474
    745
    media_image1.png
    Greyscale

	This anticipates the claims.

Conclusion
Claims 1, 6 and 10-13 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628